Pee Cukiam.
This is an appeal from a judgment of the Camden District Court in favor of defendant, entered upon the verdict of a jury.
The plaintiff landlord sued to recover rent alleged to be due from defendant, tenant, and also for a charge for heating the premises.
The controversy at the trial seemed to turn upon the question whether or not the notice of intention to vacate was reasonably given by defendant. If that question was in tended to be raised on this appeal the appellant apparently failed to carry out that intention. As we read the only specification of cause for reversal it presents no ruling of the court in the trial of the case, or in the charge of the court, or refusal to charge, to which exception or objection was taken.
The specification is as follows:
“Upon the facts represented the District Court should have found as a matter of law that (a) there was no testimony that the defendant, William S. Fox, serve notice upon the plaintiff or its president, Henry L. Bialy, of his intention to vacate in accordance with the statute in such case made and provided; (b) there was no testimony or evidence to show that defendant had given plaintiff one month’s notice in writing of his intention to vacate the demised premises.”
There was apparently a verbal request to charge which the court refused and allowed an exception. Counsel for plaintiff1 was allowed also the privilege of taking any exception he saw fit to the charge, but these are not made the subject-matter of specifications of causes for appeal.
The judgment will be1 affirmed, with costs.